No. 2--05--1037

                                 October 6, 2006
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
JAMES A. SUSAN,                        ) of Lee County.
                                       )
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 04--D--82
                                       )
MONICA R. SUSAN, n/k/a                 )
Monica R. Cearlock,                    ) Honorable
                                       ) Jacquelyn D. Ackert,
      Respondent-Appellant.            ) Judge, Presiding.
_______________________________________________________________________________

       JUSTICE O'MALLEY delivered the opinion of the court:

       Respondent, Monica A. Susan, appeals the judgment of the circuit court of Lee County

granting petitioner James A. Susan's petition to terminate maintenance. Respondent argues that the

trial court's determination that she was cohabiting with Don Borski on a resident, continuing

conjugal basis (see 750 ILCS 5/510(c) (West 2004)) was against the manifest weight of the

evidence. For the reasons that follow, we affirm.

       Petitioner and respondent were married on May 27, 1978. They had four children together:

Lacey, Jenise, Kelly, and James. On June 27, 2000, the trial court dissolved the marriage. The

dissolution order provided that petitioner pay respondent $750 twice per month for maintenance. On

April 27, 2005, petitioner filed an amended petition to terminate maintenance, alleging that

respondent was cohabiting with another person on a resident and continuing conjugal basis. On
No. 2--05--1037


September 1, 2005, the trial court held a hearing on the petition, during which the following

evidence was adduced.

        Respondent testified that she has lived in Stephenson, Michigan, since November 2000.

None of her children live with her. Respondent began "going out" with Donald Borski in February

2002. Borski lives in Stephenson, about five miles away from respondent. Borski has four children:

Chris, Ron, Mike, and Karen. After respondent began dating Borski, she did not date anyone else,

although she did have sex with one other person sometime in 2003. She has not had sex with Borski

for over two years.

        One to two evenings per week, respondent has dinner at Borski's house. Two to three

evenings per week, respondent goes to Borski's house to watch television or do some other activity.

Respondent often sleeps over at Borski's house, and Borski often sleeps over at respondent's house.

Borski has a key to respondent's house. Respondent does not have a key to Borski's house, but he is

"always" home. When asked about other activities that she does with Borski, respondent stated that

they have gone fishing, to a casino, or out to eat. Respondent works full time at Osco Drug, either

from 8 a.m. to 5 p.m. or from 9 a.m. to 6 p.m.

        Respondent and Borski have spent holidays together. Respondent testified that she spent

Thanksgiving and Christmas with Borski in 2002, 2003, and 2004. One Christmas, Borski, along

with his son Ron and Ron's two children, stayed at respondent's home. Borski and respondent

shared a bedroom. Respondent's daughters Jenise and Kelly stayed with her as well. Borski's

daughter Chris celebrated with them but spent the evening at Borski's home. Although she could not

recall at the hearing, respondent testified in a prior deposition that she and Borski spent the Fourth of

July together in 2002, 2003, and 2004. Respondent and Borski spent Easter together in 2003, 2004,

and 2005. If respondent had to work on a holiday, she would see Borski after work. Respondent

                                                  -2-
No. 2--05--1037


also testified that she and Borski may have spent their birthdays together and that if Borski invites

her, she accompanies him to family events. Respondent testified that she has sent out Christmas

cards signed, "Love, Mom and Don." Respondent also sent Jenise a congratulations card signed,

"Love, Mom and Don."

       Respondent and Borski have gone on trips together. They spent five days camping and four-

wheeling, along with respondent's son and her son's girlfriend. While camping, respondent and

Borski shared a bed in a camper. Respondent and Borski attended respondent's nephew's wedding

together in South Carolina. They spent a week in South Carolina and shared a hotel room but did

not share a bed. Respondent testified that she has twice visited Borski's brother with Borski and

stayed at Borski's brother's home. She could not recall if she visited Borski's brother a third time, in

2005. She also could not recall testifying at a previous deposition that she stayed with Borski's

brother for four days in 2005. Respondent and Borski have traveled together to Batavia, Illinois, to

visit respondent's friend. While there, the couple spent the night and shared a bed. Respondent and

Borski also traveled to Morris, Illinois, to visit Kelly. Borski accompanied respondent on a six-hour

drive to attend respondent's granddaughter's birthday party, and the couple spent the night. During

Easter 2005, respondent and Borski visited Jenise and shared a bedroom in Jenise's home.

       Respondent testified that Borski owns his own home. Respondent does not have a financial

interest in Borski's home, nor does Borski have a financial interest in respondent's home.

Respondent pays her own utility bills. Borski has never paid any medical, clothing, or grocery

expenses for respondent or members of respondent's family. Respondent works full time; Borski is

retired. Respondent has never paid any of Borski's expenses. Respondent has bank accounts in

Menominee and Stephenson, Michigan, and in Morris, Illinois. Borski does not have a financial

interest in respondent's bank accounts. Respondent and Borski do not own any personal property

                                                  -3-
No. 2--05--1037


together. They do not keep clothing at each other's home. They have never discussed marriage.

Respondent characterized her relationship with Borski as one of friendship.

       Scott Rusinek, a private investigator hired by petitioner, testified that on at least one occasion

he followed respondent to Borski's home in the evening and watched her park her car in Borski's

garage. The next morning, Rusinek saw respondent and Borski leave the home together.

       Following the presentation of evidence, the trial court made a number of factual findings.

The trial court found that respondent and Borski began dating in 2002 and have engaged in a sexual

relationship, "albeit infrequent," since that time. Respondent and Borski have spent most evenings

together, including overnight, either at Borski's or respondent's house. The trial court noted that

respondent presented no evidence that she ever spent an evening alone. The trial court also noted

that respondent and Borski share meals together and that it was implied that the party preparing the

meal was responsible for the expense of the meal. Respondent and Borski have vacationed together,

have visited family together, and have attended the wedding of a family member of respondent.

They have spent holidays together for the last few years. They sign greeting cards as "Mom and

Don." Respondent does not have a key to Borski's home nor does she have a garage door opener for

Borski's garage. Borski does have a key to respondent's home. Respondent and Borski do not share

any financial interests. They do not share joint bank accounts. They do not jointly own any

automobiles or real estate. They do not share personal property. Respondent and Borski each pay

their own respective expenses. Respondent has never loaned Borski money. Respondent and Borski

do not keep any of their clothing at each other's home. The trial court held that "The factors set forth

by the case law weigh in favor of a finding that [respondent] and [Borski] are cohabiting on a

resident, continuing, conjugal basis." The trial court noted that "[t]he only factor weighing against

such a finding is the interrelation of their personal affairs."         Respondent timely appealed.

                                                  -4-
No. 2--05--1037


Respondent contends that the trial court's determination that she and Borski were cohabiting on a

resident, continuing conjugal basis was against the manifest weight of the evidence.

       The trial court's termination of maintenance was based on section 510(c) of the Illinois

Marriage and Dissolution of Marriage Act (the Act), which provides, in pertinent part, that "the

obligation to pay future maintenance is terminated *** if the party receiving maintenance cohabits

with another person on a resident, continuing conjugal basis." 750 ILCS 5/510(c) (West 2004).

"The rationale behind termination of maintenance when resident, continuing, conjugal cohabitation

exists is the inequity created when the ex-spouse receiving maintenance becomes involved in a

husband-and-wife relationship but does not legally formalize it, with the result that he or she can

continue to receive maintenance." In re Marriage of Herrin, 262 Ill. App. 3d 573, 577 (1994). The

burden is on the party seeking the termination of maintenance to prove that the ex-spouse receiving

maintenance is involved in a de facto husband and wife relationship with a third party. In re

Marriage of Lambdin, 245 Ill. App. 3d 797, 801 (1993). In determining whether that burden has

been met, courts look to the totality of the circumstances and consider the following factors: "(1) the

length of the relationship; (2) the amount of time the couple spends together; (3) the nature of

activities engaged in; (4) the interrelation of their personal affairs; (5) whether they vacation

together; and (6) whether they spend holidays together." In re Marriage of Sunday, 354 Ill. App. 3d
184, 189 (2004). Our supreme court has indicated that a reviewing court will not disturb a trial

court's finding of a de facto husband and wife relationship unless that finding is contrary to the

manifest weight of the evidence. In re Marriage of Sappington, 106 Ill. 2d 456, 469 (1985); see also

Sunday, 354 Ill. App. 3d at 189. Every case in which a termination of maintenance is sought

presents a unique set of facts. In re Marriage of Bates, 212 Ill. 2d 489, 524 (2004). "No two cases in




                                                 -5-
No. 2--05--1037


this area will be alike because no two personal relationships are alike." Sappington, 106 Ill. 2d at

466.

        Under the facts in this case, there can be little question that the trial court's finding of a de

facto marriage was not against the manifest weight of the evidence. Respondent and Borski had

been together for over three years at the time of the hearing, and the evidence demonstrated that they

spent nearly every night together during their relationship. The evidence also showed that the two

took many trips together and spent virtually all holidays together. In fact, the only factor from the

above list that weighs against the trial court's finding is the fourth factor: the evidence indicated that

respondent and Borski did not commingle funds or provide each other with monetary support.

        Respondent argues that this fourth factor should be dispositive because "[m]aintenance is

predicated upon a need for support by the spouse who is to receive maintenance" and, thus, "the

most important question that arises in all termination of maintenance cases" is "whether the

relationship has materially affected the recipient spouse's need for support." While we agree with

respondent that "[m]aintenance is predicated upon a need for support by the spouse who is to receive

maintenance" (Sappington, 106 Ill. 2d at 467), we disagree with her conclusion that the principle

dictates that the recipient spouse's need for support is a factor in determining whether a de

facto marriage exists. Quite to the contrary, it is well established that a finding of a de facto

marriage rests on consideration of the above factors, and no one factor is controlling. See Sunday,
354 Ill. App. 3d at 189 (courts look at the totality of the circumstances in light of the factors). Thus,

in Sappington, our supreme court rejected an argument that a recipient spouse's new relationship

could not be a de facto marriage solely because the two people did not engage in sexual intercourse,

and the court instead focused on whether the two people entered into a husband-and-wife-like



                                                   -6-
No. 2--05--1037


relationship. Sappington, 106 Ill. 2d at 467 ("it is the husband-and-wife-like relationship which

bears the rational relationship to the need for support, not the absence or presence of sexual

intercourse"). 1

        For clarity, we draw a distinction between consideration of the recipient's financial needs and

consideration of the fourth factor above (the interrelation of personal affairs). The import of the



        1
         As discussed below, the quoted sentence from Sappington, and indeed Sappington itself, can

be read two ways. It can be read as relying on the "need for support" as a consideration in

determining whether a husband-wife relationship exists, or it can be read as stating that the existence

of a husband-wife relationship is the sole question in determining whether maintenance should be

terminated.




                                                 -7-
No. 2--05--1037


fourth factor is not whether the new de facto spouse financially supports the recipient, but rather

whether their personal affairs, including financial matters, are commingled as those of a married

couple would typically be. See In re Marriage of Toole, 273 Ill. App. 3d 607, 612 (1995)

(considering among the totality of the circumstances the commingling of funds as indicator of nature

of relationship); In re Lambdin, 245 Ill. App. 3d 797, 804 (1993) (same); In re Johnson, 215 Ill. App.
3d 174, 181-82 (1991) (same).

       In pressing her argument, respondent incorrectly assumes that "all termination of

maintenance cases" involve "relationships." Respondent's argument essentially confuses two

separate bases for terminating maintenance: termination due to substantial change in circumstances

and termination due to de facto remarriage. If a recipient spouse's relationship leaves the recipient

financially secure, there may be a substantial change in circumstances warranting the termination of

maintenance. See 750 ILCS 5/510(a) (West 2004). Of course, a substantial change in circumstances

can arise independently of any relationship, romantic, conjugal, or otherwise. On the other hand,

where the asserted ground for termination is not a substantial change but rather a de facto marriage

(750 ILCS 5/510(c) (West 2004)), the goal is not to determine whether the relationship leaves the

recipient financially secure, but rather to determine whether the relationship leaves the recipient

effectively married. Indeed, in those cases examining whether there is a substantial change in

circumstances, the most important question obviously is whether the change in circumstances has

materially affected the recipient spouse's need for support. But in cases involving de facto marriage,

maintenance is terminated because the recipient spouse is involved in a husband-and-wife-like

relationship. Sappington, 106 Ill. 2d at 467 (" 'it was the intention of our legislature to provide for

the termination of *** maintenance whenever the [recipient spouse] has entered into a husband-wife



                                                 -8-
No. 2--05--1037


relationship with another' "), quoting In re Support of Halford, 70 Ill. App. 3d 609, 612 (1979).

While one of the numerous factors (none of which is individually dispositive) to be considered in

determining whether a relationship constitutes a de facto marriage is the interrelation of personal

affairs, the question of whether the relationship has materially affected the need for maintenance is

just as irrelevant as it would be if the marriage were de jure rather than de facto.

       Our reading of the two sections and how they fit within the Act brings us to the same

conclusion. Section 510(a) of the Act (750 ILCS 5/510(a) (West 2004)) allows for either

modification or termination of maintenance based on need. Section 510(c) (750 ILCS 5/510(c)

(West 2004)), on the other hand, does not allow for modification of maintenance, but only

termination. The sliding scale approach under section 510(a) is a much more sensible means of

considering the parties' needs and adjusting maintenance to accommodate them than is the binary

approach under section 510(c). Because section 510(c) does not allow for reduced maintenance

payments, a court invoking section 510(c) based even in part on changed financial need would be

forced to choose between maintaining the status quo or terminating maintenance altogether,

regardless of the amount of change in need demonstrated. The fact that the legislature chose in

section 510(a) to provide for modification or termination of maintenance based on changes in need

and did not mention need or provide corresponding flexibility in section 510(c) leads us to conclude

that need is no more a factor in de facto than in de jure marriage situations.

       Further, though it is true that "[m]aintenance is predicated upon a need for support by the

spouse who is to receive maintenance" (Sappington, 106 Ill. 2d at 467), section 510(c) makes no

reference to any of the factors underlying an award of maintenance. Section 510(a), on the other

hand, explicitly incorporates the factors to be considered in awarding maintenance. 750 ILCS



                                                 -9-
No. 2--05--1037


5/510(a--5) (West 2004) ("the court shall consider the applicable factors set forth in [section

504(a)]" of the Act, which lays out the factors to be considered in awarding maintenance). Thus, the

rationale underlying an award of maintenance, including the recipient spouse's need for support, is

expressly made relevant in a proceeding under section 510(a), but not in one under section 510(c).

       A line of reported cases, some of which respondent cites, implies that the recipient spouse's

need is a central factor in determining whether maintenance should be terminated on the basis that

the spouse has entered into a de facto marriage. For example, in In re Marriage of Bramson, 83 Ill.

App. 3d 657 (1980), the court concluded that the recipient spouse had not "established a husband-

wife" relationship with a man, based on the facts that the two did not live together for a long period

of time, dated other people, and never "commingled their funds, as might be expected in a husband-

wife relationship." Bramson, 83 Ill. App. 3d at 662-63. The recipient also retained her name and

received mail at a different address from the man. Bramson, 83 Ill. App. 3d at 663. After

concluding that the two did not share a relationship tantamount to that of a husband and wife, the

court in Bramson continued:

               "Moreover, the legislative intent does not appear to be an attempt to control public

       morals. [Citation.] Rather, an important consideration, divorced from the morality of the

       conduct, is whether the cohabitation has materially affected the recipient spouse's need for

       support because she either received support from her co-resident or used maintenance

       monies to support him. [Citation.]" Bramson, 83 Ill. App. 3d at 663.

       Other appellate court cases have also implied that need is a factor in reviewing a finding

regarding whether a de facto marriage existed. In In re Marriage of Reeder, 145 Ill. App. 3d 1013

(1986), the court affirmed a finding that a couple had not entered into a de facto marriage. The court



                                                -10-
No. 2--05--1037


noted that the recipient spouse was the sole occupant of the basement of the man with whom she

cohabited, the man lived upstairs, the spouse paid rent to the man, she did not sleep in the man's

bedroom (although they did have regular sexual contact), the couple went out together very seldom,

the two had no joint bank accounts or co-owned property, the spouse did her own cooking and

chores, and the two did not vacation together. Reeder, 145 Ill. App. 3d at 1018-20. Based on these

facts, the appellate court concluded that the spouse's "need for support ha[d] not been materially

affected" by her cohabitation, and, accordingly, it affirmed the finding that the woman was not

engaged in a resident, continuing conjugal cohabitation. Reeder, 145 Ill. App. 3d at 1021.

       In In re Marriage of Arvin, 184 Ill. App. 3d 644 (1989), the court held that a trial court's

conclusion that a couple established a de facto marriage was manifestly erroneous where:

               "Judith testified that Hamilton's $100 contribution toward the oil bill was the only

       contribution he made toward household expenses. The couple did not have a joint checking

       account and did not commingle funds in any manner. [There was no evidence] that Judith's

       cohabitation with Hamilton affected her need for support in any manner. *** [There was no

       evidence that] Judith used maintenance payments to support Hamilton. Additionally, Judith

       testified that she and Hamilton seldom ate together, she never did his laundry, and they only

       occasionally slept in the same bedroom." In re Marriage of Arvin, 184 Ill. App. 3d at 649-

       50.

       In In re Marriage of Caradonna, 197 Ill. App. 3d 155 (1990), the court affirmed a finding that

a couple had not entered into a de facto marriage where the couple lived together for 10 months,

shared a bedroom, had sexual relations for 6 to 7 months, and did not share expenses. The court

reasoned that there was little evidence that the relationship "materially affected [the recipient



                                               -11-
No. 2--05--1037


spouse's] need for support, which in [its] view is an important factor in determining whether a de

facto husband-wife relationship has been established." (Emphasis in original.) Caradonna, 197 Ill.

App. 3d at 160. The court then emphasized the short duration of the couple's relationship as another

basis for affirming the finding that there was no de facto marriage. Caradonna, 197 Ill. App. 3d at

160.

       In In re Marriage of Frasco, 265 Ill. App. 3d 171 (1994), the court reversed a finding that a

couple did not enter into a de facto marriage where they lived together, ate all of their meals

together, took vacations together, had joint checking accounts, and did not date other people.

Frasco, 265 Ill. App. 3d at 177. The court acknowledged several reported cases, including Bramson,

that "expressed the view that one factor to be considered in cohabitation cases is whether the

cohabitation has materially affected the recipient spouse's need for support because she receives

support from her coresident or has used maintenance funds to support him." Frasco, 265 Ill. App. 3d

at 177. However, the court reconciled its holding with those cases, on the ground that it did not

"believe that a shown need for support can be controlling and in itself sufficient to defeat a petition

to terminate maintenance when all other factors demonstrate an ongoing, conjugal relationship to

exist." Frasco, 265 Ill. App. 3d at 177.

       Each of the cases above relies on several of the six factors listed herein in reaching a holding

regarding the existence of a de facto marriage, but each also discusses the recipient spouse's

financial needs, whether maintenance was used to purchase items for the alleged de facto husband,

and whether the alleged de facto husband provided support to the recipient spouse. Thus, each of the

cases refers to the recipient spouse's need as an additional justification for a finding, based on the

relevant factors, that maintenance should be terminated due to a de facto marriage. However, the



                                                -12-
No. 2--05--1037


plain language of section 510(c) of the Act does not contemplate an analysis of the recipient spouse's

needs. 750 ILCS 5/510(c) (West 2004). The justification for the de facto marriage rule has nothing

to do with financial need--the rule is designed to "remedy the inequity created when the recipient

spouse becomes involved in a husband-wife relationship but does not formalize the relationship" and

thus avoids termination of maintenance due to remarriage. Sunday, 354 Ill. App. 3d at 189. Under

the plain language of the Act, no further justification is needed. Roofe, 122 Ill. App. 3d at 60 (citing

Bramson for the proposition that the concern underlying the Act was for the recipient's need for

support, but stating that "[t]his does not mean *** that an economic analysis of the recipient's need is

necessary under the Act. The respondent was required to prove only that the petitioner was

cohabiting on a resident, continuing conjugal basis"); Frasco, 265 Ill. App. 3d at 178 ("We note that

an analysis based on need appears nowhere in the statute and would not be an appropriate

consideration were termination sought on the basis of petitioner's remarriage").

       In reaching our holding, we note that our supreme court has taken an ambiguous stance on

the issue of whether need is to be considered in determining the existence of a de facto marriage. In

Sappington, the supreme court addressed the issue of whether a couple could be considered to be in

a resident, continuing conjugal relationship where they did not engage in sexual conduct.

Sappington, 106 Ill. 2d at 462. The court distinguished an appellate court case holding that, without

sexual conduct, there could be no finding of a de facto marriage, on the grounds that, in that case, the

parties did not go out together socially or travel together, while, in Sappington, the parties lived in

the same house alone for over two years, dated exclusively, and took vacations together (during

which they shared motel rooms and expenses). Sappington, 106 Ill. 2d 456, distinguishing In re

Marriage of McGowan, 84 Ill. App. 3d 609 (1980). The supreme court then reasoned as follows:



                                                 -13-
No. 2--05--1037


               "Maintenance is predicated upon a need for support by [the receiving spouse].

       [Citation.] We believe that when two people live together *** it is the husband-and-wife-

       like relationship which bears the rational relationship to the need for support, not the absence

       or presence of sexual intercourse. Therefore, once an ex-spouse paying maintenance has

       demonstrated that a husband-and-wife-like relationship does exist, it should be [i]ncumbent

       upon the maintenance recipient to demonstrate that the relationship *** is not the type of

       relationship which was intended by the legislature to justify the termination of the obligation

       to pay maintenance." Sappington, 106 Ill. 2d at 467.

       The supreme court then quoted, without comment, two passages from appellate court cases:

the above-quoted passage from Bramson, and the following passage from Halford:

               " 'We believe that it was the intention of our legislature to provide for the termination

       of an ex-spouse's obligation to pay future maintenance whenever the spouse receiving the

       maintenance has entered into a husband-wife relationship with another, whether this be by

       legal or other means.' " (Emphasis added.) Sappington, 106 Ill. 2d at 467, quoting Halford,
70 Ill. App. 3d at 612.

       The supreme court's decision in Sappington leaves ambiguous its stance on whether need is a

factor to be considered in determining whether maintenance should be terminated under section

510(c) of the Act on the basis that the recipient is involved in a resident, continuing conjugal

relationship. On one hand, the supreme court stated that the intention behind the de facto marriage

rule is to terminate maintenance "whenever" a recipient has entered into a husband-wife relationship

with another (Sappington, 106 Ill. 2d at 467), and the court relied on the nature of the couple's

relationship (in light of several of the factors relied on herein) in holding that the lack of a sexual



                                                -14-
No. 2--05--1037


relationship did not overcome the other factors (Sappington, 106 Ill. 2d at 466-67). On the other

hand, after reaching its holding, the supreme court referred to the "need for support," and it quoted

the above language from Bramson, which refers to the "consideration" that the cohabitation has

affected the recipient spouse's need for support. Sappington, 106 Ill. 2d at 467. Though several of

the cases cited above rely on Sappington in referring to the recipient spouse's need for support (e.g.,

Arvin, 184 Ill. App. 3d at 649-50), we find Sappington to be ambiguous on the point, and thus we

instead rely on the plain language of the Act.

       Though we agree with the ultimate holding of In re Marriage of Weisbruch, 304 Ill. App. 3d
99 (1999), that two cohabiting women may be considered de facto married, 2 we acknowledge our

disagreement with some of its language as it applies to the de facto marriage issue discussed herein.

The court there reasoned that "Illinois courts have routinely focused on the economic realities of the

ex-spouse's new relationship rather than on its moral or legal implications." Weisbruch, 304 Ill.

App. 3d at 105, citing Toole, 273 Ill. App. 3d at 611, Frasco, 265 Ill. App. 3d at 176-77, Halford, 70
Ill. App. 3d at 613, and Roofe, 122 Ill. App. 3d at 60. The court saw "the purpose of the statute [to

be] to prevent the injustice of requiring the paying spouse to continue paying maintenance to an ex-

spouse who uses the money to support someone else or is receiving support from someone else."

Weisbruch, 304 Ill. App. 3d at 105. This language misstates the purpose of section 510(c) of the


       2
        The holding in Weisbruch underscores the point that section 510(c) of the Act is invoked not

by the recipient spouse's purpose in not getting legally married, but rather by whether the recipient

spouse is in a relationship that meets the relevant factors, even if the spouse would be unable to enter

into a de jure marriage.



                                                 -15-
No. 2--05--1037


Act, which was not enacted "to prevent the injustice of requiring the paying spouse to continue

paying maintenance" when the receiving spouse does not need it (Weisbruch, 304 Ill. App. 3d at

105), but rather to "remedy the inequity created when the recipient spouse becomes involved in a

husband-wife relationship but does not formalize the relationship" and thus avoids termination of

maintenance due to remarriage (Sunday, 354 Ill. App. 3d at 189; see also Reeder, 145 Ill. App. 3d at

1017).

         The Weisbruch court went on to note that terminating maintenance based on a conjugal

relationship appeared "inconsistent" with the idea that the receiving spouse was still in need of

maintenance, and it stated that the "same inconsistency appears in Sappington, which states that the

most important factor is whether cohabitation affects the receiving spouse's need for support, yet

provides for the complete termination of maintenance even where the receiving spouse's needs are

not being completely met by his or her new partner." Weisbruch, 304 Ill. App. 3d at 106. The court

justified this "inconsistency" by stating that the true inquiry is "whether the receiving spouse has

formed a new relationship wherein the partners look to each other for support, not whether the

support provided is in fact adequate to meet the receiving spouse's needs." (Emphasis in original.)

Weisbruch, 304 Ill. App. 3d at 106.

         First, we note that Sappington does not hold that the receiving spouse's need for support is

"the most important factor" in determining if cohabitation justifies termination of maintenance.

Weisbruch, 304 Ill. App. 3d at 106, citing Sappington, 106 Ill. 2d at 467-68. Even if, as discussed

above, Sappington can be read as endorsing Bramson's proposition that need should be considered,

nothing in Sappington gives any indication that need should be "the most important factor." That

aside, the references to economic realities in Weisbruch contradict the principles we have laid out



                                                -16-
No. 2--05--1037


above, which indicate that need is not a helpful factor in determining whether a couple carries on as

if they were married. Terminating maintenance based on de facto marriage is not "inconsistent" with

the idea of a recipient spouse's continued need. On the contrary, it is entirely consistent for a

receiving spouse to remain in a position of financial need even after his or her maintenance has been

terminated due to de facto marriage, because, as explained above, need is simply irrelevant to the

determination of whether a de facto marriage exists.

       The rationale of the de facto marriage rule is that a receiving spouse who is de facto

remarried should be treated no differently from a receiving spouse who is de jure remarried.

Because the spouse's need is not relevant in determining whether he or she is de jure remarried, it is

not relevant in determining whether the spouse is de facto remarried. Thus, a recipient who is de

facto married can no more be heard to claim a right to continue maintenance based on need than

could a recipient spouse who enters into a formal, legal marriage. Here, the totality of the

circumstances supports the trial court's finding of a de facto husband and wife relationship and is

certainly not contrary to the manifest weight of the evidence. Thus, we hold that the trial court

properly granted petitioner's petition to terminate maintenance.

       Based on the foregoing, we affirm the judgment of the circuit court of Lee County.

       Affirmed.

       GROMETER, P.J., and CALLUM, J., concur.




                                                -17-